—In an action, inter alia, for a judgment declaring the ownership interests of the parties in 4200 Avenue K Realty Corporation, the defendants appeal from an order of the Supreme Court, Kings County (Douglass, J.), dated February 4, 1998, as, in effect, denied their motion to vacate a judgment of the same court entered June 24, 1997.
Ordered that the order is affirmed, with costs.
Upon their motion to vacate the judgment, the appellants failed to present either new evidence which, if introduced at trial, would have produced a different result (see, CPLR 5015 [a] [2]), or any evidence of fraud on the part of the plaintiffs (see, CPLR 5015 [a] [3]). Therefore, the motion was properly denied.
The appellants’ remaining contentions are without merit. Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.